Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2,4-6, 8, 10-12, 15-17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over FARHADI HAMED ET AL( "Distributed Transceiver Design and Power Control for Wireless MIMO Interference Networks", IEEE TRANSACTIONS ON WIRELESS COMMUNICATIONS, IEEE SERVICE CENTER, PISCATAWAY, Nu, US, vol. 14, no. 3, 1 March 2015 (2015-03-01), pages 1199-1212, XP011574841, ISSN: 1536-1276, DOI: 10.1109/TWC.2014.2365202) (see IDS)  in view of OMID TAGHIZADEH ET AL( "Hardware Impairments Aware Transceiver Design for Bidirectional Full-Duplex MIMO OFDM Systems", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 16 April 2017 (2017-04-16), XP081317500), (see IDS),
With regards to claim 1, FARHADI HAMED ET AL discloses a pre-coding method for a transmitter node configured for spatial multiplexing of signals into streams and for transmission of the spatially multiplexed streams, each stream intended for a receiver node (see page 1201, section II.A,(Transmitter structure),  Fig. 1 The structure of transmitter and receiver)
the transmitter node and the receiver node (see fig. 1) comprising at least one hardware component, the method comprising:
transmitting (Transceiver), for selection of a receiver node reception pre-coding setting, transmitter node reference signals for channel estimation, the transmitter node reference signals resulting from use of a transmitter node transmission pre-coding setting and an allocated transmission power; (see page 1202, section Ill (Transceiver design and power control), and Fig. 2, "training sequences sent by the sources over forward channels" (channels from sources to destinations))
receiving(Transceiver), from the receiver node, receiver node reference signals for channel estimation, the receiver node reference signals resulting from
use of a selected receiver node reception pre-coding setting as receiver
node transmission pre-coding setting;(see page 1202, section Ill (Transceiver design and power control), and Fig. 2, "training sequences transmitted over reverse channels "(channels from destinations to sources))
estimating a reverse channel disturbance component of the received
receiver node reference signals for channel estimation, the reverse
channel disturbance component (see page 1203, section III A (CSI Acquisition, Transceiver design, and power control), and equation 10, "The source estimates the reverse interference-plus-noise covariance matrix") 
selecting a transmitter node reception pre-coding setting based on the
estimated reverse channel disturbance component; (See page 1203, section III.A (CSI Acquisition, Transceiver design, and power control) and equation 12) and 
updating the transmitter node transmission pre-coding setting by
using the selected transmitter node reception pre-coding setting as
transmitter node transmission pre-coding setting (See page 1203, section III.A, paragraph below equation 12, The source can compute these vectors using the effective reverse desired channel matrix in (1) and interference-plus-noise covariance matrices in ---- - -performed during the power update phase, in more details).
FARHADI HAMED ET AL discloses of the subject matter discussed above, but is not explicit about hardware component causing signal distortion for one or more of a forward channel and a reverse channel. 
However, OMID TAGHIZADEH ET AL discloses (see title, Hardware Impairments Aware Transceiver Design for Bidirectional Full-Duplex MIMO OFDM Systems”) and in abstract, - - -the effects of hardware distortion as well as the channel state information error are taken into account- - -. In the first step, we transform the available time-domain characterization of the hardware distortions for PD MIMO transceivers to the frequency domain, via a linear Fourier transformation. As a result, the explicit impact of hardware inaccuracies on the residual self-interference (RST) and inter-carrier leakage (ICL) is formulated in relation to the intended transmit/received signals- - -). Also see section II, system model, - - -a bidirectional OFDM communication between two MIMO FD transceivers- - -. Also see equation 16 on page 4. These describes that hardware distortions can be modeled as components of an interference plus noise covariance matrix in the context of a transceiver design.
 FARHADI HAMED ET AL as taught by OMID TAGHIZADEH ET AL to arrive at the claimed invention, wherein the hardware component causing signal distortion for one or more of a forward channel and a reverse channel. 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of FARHADI HAMED ET AL OMID TAGHIZADEH ET AL to arrive at the claimed invention, wherein the hardware component causing signal distortion for one or more of a forward channel and a reverse channel with a reasonable expectation of success, thus enhance system performance (see OMID TAGHIZADEH ET AL, page 2, left column, paragraph directly above section A (Related works on FD MC systems). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention
With regards to claim 5, the combination of FARHADI HAMED ET AL and  OMID TAGHIZADEH ET AL discloses a pre-coding method for a receiver node(Transceiver design)  configured for reception of at least one spatial multiplexing stream from a transmitter node, the transmitter node and/or the receiver node comprising at least one hardware component causing signal distortion for one or more of a forward channel and a reverse channel, the method comprising: receiving , from the transmitter node, transmitter node reference signals for channel estimation 22~, the transmitter node reference signals resulting from use of a transmitter node transmission pre-coding setting and an allocated transmission power; estimating a forward channel disturbance component of the received transmitter node reference signals for channel estimation, the forward channel disturbance component including the signal distortion for the forward channel; selecting a receiver node reception pre-coding setting based on the estimated forward channel disturbance component; updating a receiver node transmission pre-coding setting by using the selected receiver node reception pre-coding setting as receiver node transmission pre- coding setting; and transmitting , for claim 5 recites similar limitations as in claim 1 above, see similar rejection as in claim 1 above).  

With regards to claims 2 and 6: the combination of FARHADI HAMED ET AL and  OMID TAGHIZADEH ET AL discloses the method of claim 1, wherein estimating the reverse channel disturbance component of the received receiver node reference signals for channel estimation comprises estimating an interference covariance matrix based on the received receiver node reference signals for channel estimation and a model of the signal distortion for the reverse channel ( see pages 1202 and 1203, section IIl.A, equations 5 (estimates the reverse  interference-plus-noise covariance matrix) and 10(estimates interference-plus-noise covariance matrix),  the estimation of an interference covariance matrix at the transmitter and the receiver. Also, OMID TAGHIZADEH ET AL discloses (see abstract,
section Il, equation 16, the covariance of received collective interference-plus-noise signal) that hardware distortions can be modeled as components of an interference plus noise covariance matrix in the context of a transceiver design.

With regards to claims 4 and 8: the combination of FARHADI HAMED ET AL and  OMID TAGHIZADEH ET AL discloses the method of claim 1, further comprising: determining an updated allocated transmission power based on the forward channel disturbance component and transmitting a power allocation coefficient for the updated allocated transmission power; or
transmitting the estimated forward channel disturbance component of the
transmitted transmitter node reference signals for channel estimation. (see FARHADI HAMED ET AL page 1207, right column, second paragraph, " it feeds the values of the computed power values back to the corresponding source. Each source updates its transmission power values accordingly").

With regards to claim 10, the combination of FARHADI HAMED ET AL and OMID TAGHIZADEH ET AL discloses the method of claim 1 further comprising iterating the steps of the method.  (See FARHADI HAMED ET AL page 1204, section III B (Distributed power control), equation 20(optimization problem), page 1208, algorithm 1(Transceiver Design and power control) and algorithm 2 Transceiver Design and power control: One bit Feedback Signal for Each Power Value)).

With regards to claim 11, the combination of FARHADI HAMED ET AL and OMID TAGHIZADEH ET AL discloses  the method of claim 10, wherein the steps of the method are iterated until a stopping criterion is fulfilled, the stopping criterion comprising one or more of: a maximum number of iterations have been performed; the transmitter node transmission pre-coding setting and/or the receiver node transmission pre-coding setting does not change when updated; and a signaling performance metric satisfies a threshold criterion (See FARHADI HAMED ET AL page 1204, section III B (Distributed power control), equation 20(optimization problem), Transceiver Design and power control) and algorithm 2 Transceiver Design and power control: One bit Feedback Signal for Each Power Value)).
With regards to claim 12,  the combination of FARHADI HAMED ET AL and OMID TAGHIZADEH ET AL discloses  the method of wherein initiation of one or more of the transmitter node transmission pre-coding setting 6371 of PCT/EP2018/086398 Preliminary Amendment Attorney Docket: 3602-2213US1and the receiver node transmission pre-coding setting comprises a default setting or a most recently used setting(See FARHADI HAMED ET AL page 1204, section III B (Distributed power control), equation 20(optimization problem), page 1208, algorithm 1(Transceiver Design and power control) and algorithm 2 Transceiver Design and power control: One bit Feedback Signal for Each Power Value)).

With regards to claim 15,  the combination of FARHADI HAMED ET AL and OMID TAGHIZADEH ET AL discloses a pre-coding apparatus for a transmitter node (Transceiver designs) configured for spatial multiplexing of signals into streams, each stream intended for a receiver node, the transmitter node and/or the receiver node comprising at least one hardware component causing signal distortion for one or more of a forward channel and a reverse channel, the apparatus comprising controlling circuitry configured to cause: transmission, for selection of a receiver node reception pre-coding setting, of transmitter node reference signals for channel estimation, the transmitter node reference signals resulting from use of a transmitter node transmission pre-coding setting and an allocated transmission power; reception, from the receiver node, of receiver node reference signals for channel estimation, the receiver node claim 15 recites similar limitations as in claim 1 above, see similar rejection as in claim 1 above).  


With regards to claim 16, the combination of FARHADI HAMED ET AL and OMID TAGHIZADEH ET AL discloses a transmitter node (transceiver design) comprising the apparatus of claim 15 (see similar rejection as in claim 1 above).
  
With regards to claim 17, the combination of FARHADI HAMED ET AL and OMID TAGHIZADEH ET AL discloses a pre-coding apparatus for a receiver node (Transceiver designs) configured for reception of at least one spatial multiplexing stream from a transmitter node, the transmitter node and/or the receiver node comprising at least one hardware component causing signal distortion for one or more of a forward channel and a reverse channel, the apparatus comprising controlling circuitry configured to cause: reception, from the transmitter node, of transmitter node receiver (transceiver design) node transmission pre-coding setting (see similar rejection as in claim 1 above).  

With regards to claim 18, the combination of FARHADI HAMED ET AL and OMID TAGHIZADEH ET AL discloses  a receiver node comprising the apparatus of claim 17. ( claim 18 recites similar limitations as in claim 1 above, see similar rejection as in claim 1 above).  

4.	 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over FARHADI HAMED ET AL( "Distributed Transceiver Design and Power Control for Wireless MIMO Interference Networks", IEEE TRANSACTIONS ON WIRELESS COMMUNICATIONS, IEEE SERVICE CENTER, PISCATAWAY, Nu, US, vol. 14, no. 3, 1 March 2015 (2015-see IDS)  in view of OMID TAGHIZADEH ET AL( "Hardware Impairments Aware Transceiver Design for Bidirectional Full-Duplex MIMO OFDM Systems", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 16 April 2017 (2017-04-16), XP081317500), (see IDS) as applied in claim 1 above, and further in view of  Ulf GUSTAVSSON et al.( "On the Impact of Hardware Impairments on Massive MIMO", Globecom 2014 Workshop - Massive MIMO: From Theory to Practice, February 2014, pp. 294-300)
With regards to claim 13, the combination of FARHADI HAMED ET AL and OMID TAGHIZADEH ET AL discloses all of the subject matter discussed above, but are not explicit about the method of claim 1, wherein the signal distortion comprises one or more of: non-linear distortion of a power amplifier, non-linear distortion of a signal clipper, oscillator phase noise, non-linear distortion of a filter, and quantization noise of a digital-to-analog converter. 
However, Ulf GUSTAVSSON et al discloses in abstract, (---the quality of the modulated radio frequency (RF) signal due  to an increased amount of power-amplifier distortion, phase-noise, and quantization noise). On page 294, right column3rd paragraph, - - - In this paper,, we examine the impact of two key impairments, i.e., power amplifier (PA) distortion, and digital-to-analogue converter (DAC) quantization noise- - - ).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of FARHADI HAMED ET AL and OMID TAGHIZADEH ET AL as taught by Ulf GUSTAVSSON et al to arrive at the claimed invention, wherein the signal distortion comprises one or more of: non-linear distortion of a power amplifier, non-linear distortion of a signal clipper, oscillator phase noise, non-linear distortion of a filter, and quantization noise of a digital-to-analog converter. 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of FARHADI HAMED ET AL OMID TAGHIZADEH ET AL as taught by Ulf GUSTAVSSON et al to arrive at the claimed invention, wherein the signal distortion comprises one or more of: non-linear distortion of a power amplifier, non-linear distortion of a signal clipper, oscillator phase noise, non-linear distortion of a filter, and quantization noise of a digital-to-analog converter with a reasonable expectation of success, thus improve MU-MIMO systems  (see Ulf GUSTAVSSON et al, section VI, Conclusion). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention
5.	 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over FARHADI HAMED ET AL( "Distributed Transceiver Design and Power Control for Wireless MIMO Interference Networks", IEEE TRANSACTIONS ON WIRELESS COMMUNICATIONS, IEEE SERVICE CENTER, PISCATAWAY, Nu, US, vol. 14, no. 3, 1 March 2015 (2015-03-01), pages 1199-1212, XP011574841, ISSN: 1536-1276, DOI: 10.1109/TWC.2014.2365202) (see IDS)  in view of OMID TAGHIZADEH ET AL( "Hardware Impairments Aware Transceiver Design for Bidirectional Full-Duplex MIMO OFDM Systems", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 16 April 2017 (2017-04-16), XP081317500), (see IDS) as applied in claim 1 above, and further in view of  Nilsson et al (US 20180241456)
With regards to claim 14, the combination of FARHADI HAMED ET AL and OMID TAGHIZADEH ET AL all of the subject discussed above, but are not explicit about  a computer program product comprising a non-transitory computer readable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of FARHADI HAMED ET AL and OMID TAGHIZADEH ET AL as taught by Nilsson et al to arrive at the claimed invention, a computer program product comprising a non-transitory computer readable medium , having thereon a computer program comprising program instructions, the computer program being loadable into a data processing unit and configured to cause execution of the method according to claim 1 when the computer program is run by the data processing unit 
However, Nilsson et al discloses in figs 4 and 5 a transceiver and in [0044] a third aspect is a computer program product comprising a computer readable medium, having thereon a computer program comprising program instructions. The computer program is loadable into a data-processing unit and adapted to cause execution of the method according to any of the first and second aspects when the computer program is run by the data-processing unit.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of FARHADI HAMED ET AL and OMID TAGHIZADEH ET AL as taught by Nilsson et al to arrive at the claimed invention, a computer program product comprising a non-transitory computer readable medium , having thereon a computer program comprising program instructions, the computer program being loadable into a data processing unit and configured to cause execution of the method according to claim 1 when the computer program is run by the 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention


Allowable Subject Matter
6.	Claims 3, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  none of the prior arts cited alone or in combination provides the motivation to teach wherein selecting the transmitter node reception pre-coding setting comprises: determining a signal-to-disturbance ratio for the reverse channel based on the estimated reverse channel disturbance component, an estimate of the reverse channel, and the receiver node transmission pre-coding setting; and selecting the transmitter node reception pre-coding setting based on the signal- to-disturbance ratio for the reverse channel as recited in claims 3 and 7 and
 wherein determining the updated allocated transmission power comprises minimizing the allocated transmission power for each stream based on the forward channel disturbance component, the data rate of the stream, an estimate of the forward channel, the transmitter node transmission pre-coding setting, and the receiver node reception pre-coding setting as recited in claim 9.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frankel et al (US 20190097728) discloses in [0059], the coherent optical transceiver 10 includes the following design elements: i) the DD-MZM 30 which requires lower laser powers across all transmitter 16 pre-distortion settings, ii) approximately 80 km chromatic dispersion coverage using receiver 18 side analog FIR filters (and the FIR taps can be powered down at lower distances), and iii) pre-coding DSP and DAC at transmitter enabling various modulation formats and up to 50 km of pre-compensation.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        January 28, 2022